Contrary to the defendant’s contention, viewing the evidence in the light most favorable to the prosecution, and affording it the benefit of every favorable inference to be drawn therefrom (see People v Contes, 60 NY2d 620 [1983]), we find that the verdict was supported by legally sufficient evidence.
Moreover, resolution of issues of credibility is primarily a matter to be determined by the jury, which saw and heard the witnesses, and its determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006]; People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 *550US 946 [2004]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contentions are without merit. Spolzino, J.P., Fisher, Covello and McCarthy, JJ., concur.